OPINION — AG — ** OPTOMETRISTS — RULES AND REGULATIONS ** THE DECISION OF THE SUPREME COURT OF OKLAHOMA IN 'STATE OF OKLAHOMA EX REL BOARD OF EXAMINERS IN OPTOMETRY V. JOHN G. LAWTON' 523 P.2d 1064 IN RULING UNCONSTITUTIONAL 59 Ohio St. 594 [59-594] HAD 'NO' EFFECT AS TO THE VALIDITY OR CONSTITUTIONALITY OF THE REMAINING SECTIONS OF THE CODIFIED 59 Ohio St. 594 [59-594], 59 Ohio St. 596 [59-596], 59 Ohio St. 595 [59-595] (REGULATIONS, GLASSES, PUBLIC, COMMERCIALISM, LICENSES) CITE: 59 Ohio St. 585 [59-585], 59 Ohio St. 597 [59-597] (JAMES H. GRAY)